NORTON!, J.
This is a suit on a promissory note. The finding and judgment were for defendant Bryant and plaintiff prosecutes the appeal.
The case is identical in all respects, in so far as the matters to be reviewed are concerned, with that of J. I. Case Threshing Machine Company v. Matthews, et al., 188 Mo. App. 429, 174 S. W. 198, (decided today). The note sued upon here is the first in the series mentioned in the case above referred to. It is for $700, dated June 15', 1906, at sis per cent interest, fa.11ing due on October 1,1906. But it appears that Matthews paid $357.70 thereon, which was duly credited on the note. George A. Bryant signed the note as security for Matthews and it is conceded the amount of the note together with interest less the credit is due and unpaid. The defense interposed by Bryant, the surety, is identical with that in the case above referred to and this we have found to be insufficient.
For the reasons stated in the opinion in the case above referred to, the judgment should be reversed and the cause remanded with directions to the trial court to enter judgment for plaintiff for the amount of the note and interest together with the cost of suit. It is so ordered.
Reynolds, P. J., and Allen, J., concur.